DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Examiner acknowledges that Ness has a detector that receives a multiplexed signal from one location and another detector that takes a multiplexed signal from a different location, which is different from the claimed “a detector” that receives an interleaved signal containing data from two different locations.
Regarding the Claim Interpretation, examiner acknowledges the phrase “radiation source system” as understandable by one of ordinary skill in the art of optical analysis, as indicated by the subsequent ‘configured to optically interrogate’.
Allowable Subject Matter
Claims 1-10, 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a particle processing system comprising a radiation source system configured to simultaneously optically interrogate a first interrogation region with light at a first modulated signal frequency and a second interrogation region with light at a second modulated signal frequency; a signal detection system including a detector configured to receive an interleaved optical signal including a first optical signal emitted from the first interrogation region and a second optical signal emitted from the second interrogation region, in combination with the rest of the limitations of the claim.
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious a particle processing system comprising means for emitting light radiation to simultaneously optically interrogate a first interrogation region with light at a first modulated signal frequency and a second interrogation region with light at a second modulated signal frequency; signal detection means configured to receive an interleaved optical signal including a first optical signal emitted from the first interrogation region and a second optical signal emitted from the second interrogation region, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        

/Michael A Lyons/Primary Examiner, Art Unit 2877